Citation Nr: 0708954	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for depressive disorder, to 
include as secondary to service-connected low back 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service in 
September and October 1999.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in June 2005, when it was remanded for due 
process considerations, and in September 2005, when it was 
remanded for further development.


FINDING OF FACT

The veteran is shown to have depressive disorder; competent 
evidence relates it to her service-connected low back 
disability.


CONCLUSION OF LAW

Service connection for depression as secondary to service-
connected low back disability is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
veteran's claim, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice content or 
timing is harmless.  As for the fact that the veteran did not 
receive notice regarding the evaluation of the disability at 
issue and the effective date of an award, such is not 
prejudicial herein, as the decision below does not address 
either.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006).  It is presumed the veteran will receive adequate 
notice and opportunity to participate in the process when the 
RO implements the award below.  

B.	Factual Background

January 2002 through March 2006 VA treatment records show 
treatment, mainly through group therapy and medication, for 
depression, cyclothymic disorder, adjustment disorder with 
mixed anxiety, and personality disorder not otherwise 
specified.

On March 2003 VA examination, the veteran reported a family 
history of depression.  She indicated that she had planned to 
have a career in the Air Force as a jet fighter mechanic and 
was distressed when she injured her back during basic 
training, because the injury would prevent her from pursuing 
that dream.  The examiner, a psychologist, noted that the 
veteran's everyday activities appeared to be inhibited by 
dependent and histrionic features, but none were attributable 
to her short time in service.  No Axis I diagnosis was made.

In a March 2003 statement, the veteran alleged that her 
service-connected back injury causes her constant pain, 
limits her physical activity and employment options, and 
causes her to be depressed.  

A July 2003 private treatment record shows the veteran was 
seen for counseling because of grief due to a loss of self-
identity.  She indicated that she had been medically 
discharged from service because of a back injury.  Prior to 
the injury she had been planning to have a future in the 
military, but the injury destroyed that dream.  She reported 
a loss of identity and self esteem because of difficulties 
finding a job that she enjoyed.  She complained of increasing 
suicidal thoughts and being tired of feeling depressed.  

An August 2003 statement from the veteran's father indicates 
that prior to service she was very active, engaging in 
hiking, hunting, riding bikes, and lifting weights, and that 
now when she tries to do these types of activities she is in 
constant pain and becomes depressed when her injury flares up 
and prevents her from doing these activities.  

An April 2004 letter from Dr. M. R. S. states that he has 
been treating the veteran for several months for chronic back 
pain.  He provided the following opinion:

Because of her chronic pain, and a reduction in 
her day-to-day activities due to the discomfort, 
she has developed a depressive disorder with some 
anxiety features, manifested mostly as panic 
attacks.  I feel that the mood disorder is 
directly attributable to her back injury.  

An April 2004 VA psychology note reports the veteran had 
cyclothymic disorder diagnosed.  She reported being mildly 
depressed, and associated it to her back injury and her 
resultant inability to pursue her chosen profession.

On June 2004 VA examination, the veteran reported that she 
had lost three months of work in the last year because of 
depression.  She said she has felt sad since the day she was 
discharged from service.  The examiner, a psychologist, 
reviewed the veteran's VA medical records, but did not 
review the claims file.  She viewed the veteran as a 
"marginally reliable" historian.  There was no evidence of 
impairment in thought process, communication, or content; no 
evidence of delusions or hallucinations; and no obsessions 
or compulsions.  The veteran indicated she had suicidal 
thoughts, anxiety problems, and anxious bursts of energy.  
Depression was being treated with Zoloft and the veteran 
reported being happier since beginning to take the 
medication.  She reported being told while she was in 
service that her back injury would cause her to be in a 
wheelchair by the time she was 50.  She had since found out 
that statement was inaccurate, but it really depressed her 
when she was told this, since being an airplane mechanic in 
the military had been her dream and she could no longer 
pursue it.  The Axis I diagnosis was depressive disorder, 
not otherwise specified; the examiner provided the following 
opinion:

The veteran does not currently meet full criteria 
for a Major Depressive Disorder, Dysthymia, or 
Cyclothymia.  She does have some depressive 
symptoms, which appear to have responded 
positively to appropriate medication.  Much of 
her depressive reaction to being discharged from 
the military seems to be a normal response to the 
loss of her dream of being an airplane mechanic.  
At least some portion of her reaction can also be 
attributed to her age and relative immaturity and 
her misunderstanding of her prognosis.  There is 
no established direct physiological link between 
back injury and depression, and it is not 
established that the back injury CAUSED a 
depression that continues to be severe enough to 
lead to psychosocial and occupational impairment.  
I cannot resolve the issue of causality, nor 
establish that a depression currently exists that 
is a DIRECT result of the veteran's back injury 
without resorting to mere speculation.  The 
veteran did not state in this interview that her 
depression is associated with back pain, but did 
imply that it is more related to her 
misunderstanding of her prognosis and her 
disappointment about the loss of her expectations 
for a career in the military.

On January 2006 VA examination, the veteran reported weekly 
outpatient visits with a social worker, outpatient visits 
with a psychiatrist every three months, and rare visits with 
a psychologist.  She described her depression as being 
present most of the year, lasting for a few hours at a time.  
The examiner, a psychiatrist, concluded that her symptoms 
were mild to moderate.  Prior to entering service she never 
experienced depression for an extended length of time and 
had not seen a doctor for depression.  She became tearful 
when talking about her back injury and the physical 
limitations it causes her.  She is no longer able to dance 
or roughhouse and avoids clubs and roughhousing.  She 
reported a "clear history of becoming depressed for the 
first time in 2001 after being discharged because of the 
back injury."  She still experiences episodic dysphoria and 
fleeting suicidal ideations when her back is really bad.  
The examiner stated that the veteran "did not currently meet 
symptoms for major depressive disorder, but clearly has had 
those symptoms in the past temporarily related to/occurring 
after back injury and being discharged from the service."  
The Axis I diagnosis was depressive disorder due to service-
connected spinal disc condition.  After reviewing the claims 
file and noting the April 2004 private and June 2004 VA 
opinions, the examiner responded that it was at least as 
likely as not that depressive disorder was caused or 
aggravated by the veteran's service-connected low back 
disability.  The examiner explained:

The rationale is that before entering the service 
the veteran never had any longstanding 
depression.  Before entering the service the 
veteran never had mental health treatment.  
Before entering the service the veteran was never 
on any antidepressant.  The major depressive 
episode occurred on the day that the veteran was 
discharged from the service.  The veteran was 
discharged from the service in relation to the 
back injury.  Thus the depression is due 
to/aggravated by the back injury, which was found 
to be service connected.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection as secondary to a service-connected 
disability is warranted where the disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection 
claim are:  (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As the veteran has established service-connection for a low 
back disability, what remains to be shown is that she has a 
current disability that was caused or aggravated by her low 
back disability.  The most recent competent (medical) 
evidence of record shows that she has an Axis I diagnosis of 
depressive disorder.  

Additionally, there is competent evidence of a nexus between 
the two disabilities.  The January 2006 VA psychiatric 
examiner and a private medical doctor have concluded that the 
veteran's symptoms of depression are related to her back 
injury.  In April 2004, her private treatment doctor 
specifically noted that the pain caused by the veteran's 
service-connected back disability was causing her to be 
depressed.  The VA examiner concluded that her depressive 
disorder was related to her service-connected disability 
because she had never experienced long term depression before 
service and first experienced symptoms of depression shortly 
after her medical discharge.  The Board notes that the June 
2004 VA examiner concluded that depressive disorder was 
partially related to the loss of the veteran's dream of being 
a military aircraft mechanic and stated it would be 
speculative to find that depression was caused by her back 
injury.  However, the April 2004 and January 2006 opinions 
have more substantial probative value, as they are supported 
by detailed findings and are couched in terms of greater 
certainty.  The January 2006 VA examiner reviewed the 
entirety of the veteran's claims file and noted the two 
previous opinions of record.  Some recognition must also be 
given to the relative expertise of the opinion providers.  
The two positive nexus opinions were provided by medical 
doctors (the January 2006 one by a psychiatrist), while the 
June 2004 opinion was provided by a psychologist.  By virtue 
of training and experience, the VA psychiatrist has the most 
special expertise in determining the etiology of psychiatric 
diagnoses.

Since there is competent evidence of a current diagnosis of 
depressive disorder, a service-connected low back disability, 
and competent (medical) evidence of a nexus between the low 
back disability and depressive disorder, the requirements for 
establishing secondary service connection are met.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for depressive disorder is warranted.


ORDER

Service connection for depressive disorder as secondary to 
service-connected low back disability is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


